t c memo united_states tax_court david soward petitioner v commissioner of internal revenue respondent docket no filed date martin a schainbaum and esther w chang for petitioner gerald a thorpe and paul r zamolo for respondent memorandum opinion cohen judge this case is before us on respondent’s motion to dismiss for lack of jurisdiction on the ground that the notice_of_deficiency is invalid and prohibited by sec_6225 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue background petitioner resided in san francisco california at the time that he filed his petition a notice of final_partnership_administrative_adjustment fpaa was issued by respondent for the tax_year ended date with respect to alverstone strategic investment fund l l c alverstone sif on date because alverstone sif is a purported partnership with more than partners and its first taxable_year commenced after date it is subject_to the unified_audit and litigation procedures of sections commonly known as tefra the validity of the partnership is a matter of dispute between the parties the use of terms in this opinion for purposes of the pending motion does not express any view on the validity of any of the entities mentioned see oceanic leasing v commissioner tcmemo_1996_458 see also sec_6233 sec_301_6233-1t temporary proced admin regs fed reg date voltaire l l c voltaire is a notice_partner of alverstone sif within the meaning of sec_6231 because voltaire held an interest in alverstone sif during therefore a copy of the fpaa was sent to and received by voltaire a petition was filed with respect to the fpaa by presidio growth l l c presidio tax_matters_partner of alverstone sif in sixty-three strategic inv funds v united_states at case no 05-cv-01123-vrw in the u s district_court for the northern district of california san francisco on date district_court case petitioner on behalf of voltaire filed a petition with respect to the fpaa in the tax_court on date titled alverstone strategic inv fund l l c voltaire l l c a partner other than the tax_matters_partner v commissioner docket no the government filed a motion to dismiss for lack of jurisdiction in the district_court case presidio filed a notice of election to intervene and a motion to dismiss for lack of jurisdiction in the tax_court case at docket no on date the district_court case has been stayed until at least date because of the pendency of a criminal tax case in the district_court for the southern district of new york involving certain principals of presidio the tax_court case at docket no has been held in abeyance pending resolution of the related district_court litigation a statutory_notice_of_deficiency with respect to his tax_year was sent to petitioner on date respondent determined a deficiency of dollar_figure for that year in the notice_of_deficiency respondent made adjustments to petitioner’s income as follows a capital_gain or loss per return per exam adjustment dollar_figure dollar_figure dollar_figure a it is determined that cash distributions you received as a result of the liquidation of the interest owned by voltaire trust and or ampersand management company inc hereinafter ampersand through voltaire llc in alverstone strategic investment fund llc hereinafter sif llc partnership during the taxable_year from the sif llc partnership exceeded your basis by the amount of dollar_figure this results in a short-term_capital_gain b we have adjusted your flow through net_capital_loss from the sif llc partnership c alternatively you have failed to establish that your losses meet the requirements of the irc including but not limited to sec_165 and sec_465 b itemized_deductions per return per exam adjustment big_number big_number big_number we have adjusted your itemized_deductions overall_limitation an individual whose adjusted_gross_income exceeds a threshold_amount must reduce the amount of allowable itemized_deductions by three percent of the excess over the threshold_amount the threshold is dollar_figure for filing_status head_of_household investment_interest expense from sif llc partnership_interest expense claimed in the amount of dollar_figure for the taxable_year date did not meet the requirements for deduction under the internal_revenue_code miscellaneous_itemized_deductions certain expenses deducted as miscellaneous_itemized_deductions are only deductible to the extent that they exceed a percentage of your adjusted_gross_income since we have made other changes in this report which affect your adjusted_gross_income we have also adjusted these expenses c interest_income earned by voltaire llc per exam dollar_figure per return dollar_figure adjustment dollar_figure interest_income from deutsche bank earned by voltaire llc is taxable to you per sec_61 per exam d per return adjustment ordinary_income dollar_figure dollar_figure dollar_figure loss from ampersand management company inc schedule_k-1 line we have adjusted your net gain_or_loss from the sale_or_exchange of assets shown on ampersand management company inc form_1120s as shown in the accompanying computation amount_realized basis gain loss gain loss adjustment per exam per exam per exam per return big_number a sale of euros you have not established your basis in the euros sold and in any asset you received from sif llc partnership big_number big_number big_number a it is determined that the ordinary_loss for the taxable_year from the sale of euros that you received as a result of the liquidation of the interest owned by the taxpayer the voltaire trust ampersand and or voltaire llc in sif llc partnership is disallowed because you overstated your basis in the asset s sold in the amount of dollar_figure per exam e other income loss dollar_figure from ampersand management company inc schedule_k-1 line per return adjustment dollar_figure dollar_figure sif llc partnership losses claimed by you for the hong kong dollar forward_contract argentine peso forward_contract and japanese yen option in the amount of dollar_figure for the taxable_year did not meet the requirements for deduction under the irc including but not limited to sec_165 and sec_465 per exam dollar_figure f other deductions from ampersand management company inc schedule_k-1 line - management fee per exam dollar_figure g other deductions from ampersand management company inc schedule_k-1 line - loan breakage fee per exam dollar_figure h other deductions from ampersand management company inc schedule_k-1 line - guaranteed_payment per return adjustment dollar_figure dollar_figure per return dollar_figure adjustment dollar_figure per return adjustment dollar_figure dollar_figure per exam dollar_figure per return adjustment dollar_figure dollar_figure i other deductions from ampersand management company inc schedule_k-1 line - bank fee the items were treated as reductions to your basis in assets distributed to you by sif llc partnership since these expenses did not meet the requirements for a deduction under the irc including but not limited to the requirements under sec_162 sec_164 sec_165 sec_183 sec_212 or any other irc section they are not allowed as other deductions on date petitioner filed his petition in response to the notice_of_deficiency on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that the statutory_notice_of_deficiency was invalid and prohibited by sec_6225 respondent’s position is that jurisdiction exists in either the district_court case or in docket no but not both and not in this case discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent provided by congress see sec_7442 see also 114_tc_519 we have jurisdiction to redetermine a deficiency if a valid notice_of_deficiency is issued by the commissioner and if a timely petition is filed by the taxpayer gaf corp subs v commissioner supra pincite we have jurisdiction in this case only if the notice_of_deficiency sent to petitioner was valid the partnership-level procedures prescribed in sec_6221 through require that all challenges to adjustments of partnership items are to be made in a single unified proceeding under these procedures the tax treatment of any partnership_item shall be determined at the partnership level sec_6221 under sec_6226 the tax_matters_partner of a partnership may file a petition for a readjustment of the partnership items for such taxable_year with the tax_court the district_court of the united_states for the district in which the partnership’s principal_place_of_business is located or the claims_court now court of federal claims within days after the day on which a notice of an fpaa is mailed to the tax_matters_partner sec_6226 if the tax_matters_partner does not file a readjustment petition under subsection a of sec_6226 with respect to any fpaa any notice_partner may within days after the close of the 90-day period set forth in subsection a file a petition for a readjustment of the partnership items for the taxable years involved with any of the courts described in subsection a sec_6226 the 90-day period for the tax_matters_partner to file a petition in regard to the fpaa issued on date expired on date the 60-day period for the notice_partner to file a petition in regard to the fpaa issued on date expired on date the dates of the petitions relating to the fpaa fall within the required periods in which a tax_matters_partner or a notice_partner would need to file sec_6226 and b however the unresolved jurisdictional issues in those partnership cases are not determinative of the jurisdictional issue presented in this case petitioner argues that in the event the district_court action is dismissed this tax_court action will be the only viable action under sec_6226 he then acknowledges that he filed the subject tax_court petition as a protective measure to ensure that he is not denied a due process forum in which to contest each of the proposed adjustments to his taxable_income sec_6226 pertains to petitions filed in response to an fpaa issued to a partnership therefore in the event that the district_court case is dismissed for lack of jurisdiction jurisdiction in the alverstone sif and voltaire tax_court case at docket no may survive as a sec_6226 proceeding because that petition was filed in response to the fpaa issued on date see sec_6226 this case however would not be authorized under sec_6226 because this case was filed in response to the notice_of_deficiency sent to petitioner not in response to the fpaa the commissioner generally must wait until a partnership- level proceeding is over to determine a liability attributable to a partnership_item see sec_6225 87_tc_783 sec_6225 states sec_6225 restriction on assessment and collection -- except as otherwise provided in this subchapter no assessment of a deficiency attributable to any partnership_item may be made and no levy or proceeding in any court for the collection of any such deficiency may be made begun or prosecuted before-- the close of the 150th day after the day on which a notice of a final_partnership_administrative_adjustment was mailed to the tax_matters_partner and if a proceeding is begun in the tax_court under sec_6226 during such 150-day period the decision of the court in such proceeding has become final additionally the commissioner generally must follow the deficiency procedures before assessing a liability related to a nonpartnership item such as an affected_item that requires a partner-level determination see sec a under sec_6231 and partnership_item nonpartnership item and affected_item are defined as follows the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level the term nonpartnership item means an item which is or is treated as not a partnership_item the term affected_item means any item to the extent such item is affected by a partnership_item because the tax treatment of affected items depends on partnership-level determinations affected items cannot be tried as part of a partner’s personal tax case until the resolution of the partnership proceeding gaf corp subs v commissioner supra pincite citing 99_tc_325 thus the court does not have jurisdiction to consider partnership items or affected items while a partnership proceeding is pending gaf corp subs v commissioner t c pincite maxwell v commissioner supra pincite petitioner acknowledges that pursuant to sec_6226 the court does not have jurisdiction over disputes regarding ‘partnership items’ and ‘affected items’ as those terms are defined by section a petitioner then states that there has been no determination supporting respondent’s allegation that all of the items at issue in the case at bar are such partnership or partnership affected items but he has provided neither reason nor authority to conclude that any items in the notice_of_deficiency are nonpartnership_items or are not affected items requiring partnership-level determinations the adjustments made in the notice_of_deficiency as quoted above are all attributable to adjustments to partnership items or are affected items such as miscellaneous_itemized_deductions that are deductible only to the extent that they exceed a percentage of petitioner’s adjusted_gross_income see sec_67 petitioner claims that dismissal of this case at this time would subject petitioner to the possibility of immediate collection action without a prior adjudicative hearing however respondent has conceded and we hold that the notice_of_deficiency is invalid it cannot support assessment or collection the notice_of_deficiency is invalid under sec_6225 because it adjusts partnership items that may not be determined in a deficiency proceeding gaf corp subs v commissioner supra pincite maxwell v commissioner supra pincite additionally the notice_of_deficiency is further prohibited by sec_6225 because it determines affected items as defined in sec_6231 prior to the completion of the related partnership proceeding gaf corp subs v commissioner supra pincite therefore there is no jurisdictional basis upon which the court may consider the adjustments in this case to reflect the foregoing an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction
